            Case 1:16-cv-01462-APM Document 83 Filed 01/30/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 ASADULLAH HAROON “AL
 AFGHANI” GUL (ISN 3148),

                 Petitioner,
                                                         Case No. 16-cv-01462 (APM)
        v.

 DONALD J. TRUMP, et al.,

                 Respondents.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of January 22, 2019, the parties respectfully submit

this joint status report proposing a new date for the status hearing originally set for January 31,

2019, as well as a new deadline for the production of certain documents and Respondents’

forthcoming motion to amend. See Min. Order (Jan. 22, 2019).

       1.       The parties propose a status hearing at a time convenient for the Court on either

March 8, 14, or 15, or as soon thereafter as the Court’s calendar permits. Petitioner’s counsel is

unavailable March 11-13.

       2.       The parties propose that Respondents’ motion to supplement the record be due on

May 20, 2019 and that, by the same date, Respondents’ complete the clearance and production

of inculpatory and exculpatory materials to Petitioner’s counsel, as discussed in the status

conference held on December 21, 2018.

       3.       The parties propose that Petitioner’s Traverse be due no later than July 19, 2019.

       4.       These proposed dates extend the prior deadlines in this matter by an amount of

time that is, essentially, commensurate to the length of the recent lapse of appropriations.


                                                 1
       Case 1:16-cv-01462-APM Document 83 Filed 01/30/19 Page 2 of 2



Dated: January 30, 2019      Respectfully submitted,


                              /s/ Tara J. Plochocki
                             Tara J. Plochocki (D.C. Bar No. 989404)
                             Eric L. Lewis (D.C. Bar No. 394643)
                             LEWIS BAACH KAUFMANN MIDDLEMISS PLLC
                             1101 New York Avenue, NW, Suite 1000
                             Washington, DC 20005
                             Tel: (202) 833-8900
                             Email: tara.plochocki@lbkm.com

                             Shelby Sullivan-Bennis (Pursuant to LCvR 83.2(g))
                             REPRIEVE U.S.
                             405 Lexington Avenue, Suite 64
                             Tel: (401) 835-4214
                             Email: shelby.sullivan-bennis@reprieve.org

                             Counsel for Petitioner


                             JOSEPH H. HUNT
                             Assistant Attorney General

                             TERRY M. HENRY
                             Assistant Branch Director

                              /s/ Kathryn C. Davis
                             JULIA A. HEIMAN (D.C. Bar No. 986228)
                             KATHRYN C. DAVIS (D.C. Bar No. 985055)
                             United States Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L Street, NW
                             Washington, DC 20530
                             Tel: (202) 616-8298
                             Fax: (202) 616-8460
                             Email: Kathryn.C.Davis@usdoj.gov

                             Counsel for Respondents




                                      2
